DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer straw is at a maximum length substantially equal to the overall length of the inner straw member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “substantially equal” is not present in the specification.
Claim Rejections - 35 USC § 112
	The rejection under 35 USC 112(b) is hereby withdrawn in view of the amendment filed 2/17/2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 16 all recite “the outer straw member movable relative to the inner straw member between a retracted position where the outer straw member is at a maximum length substantially equal to the overall length of the inner straw member” however applicant’s specification appears to provide no written support for this limitation, specifically that when the outer straw is in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takumah (US Pat No 9,173,514 B2).
Re claim 1, Takumah shows a drinking straw (Figs. 7A & 7B) comprising:

an inner straw member (5) located internal to said outer straw member, the inner straw member having a bottom (see annotated figure) and a top (see annotated figure), the inner straw member (5) having an overall length defined by a distance between said bottom (see annotated figure) and said top (see annotated figure);
wherein the lower portion of the outer straw member (6/12) is attached to the inner straw member (5) at or near the bottom of the inner straw member (5);
wherein the inner straw member (5) has a stop portion (9) positioned on an outer periphery of the inner straw member and the upper portion of outer straw member has a stop portion (9) positioned on an inner periphery of the upper portion of the outer straw member, the outer straw member movable (Figs. 7A-7B) relative to the inner straw member between a retracted position (Fig. 7A) where the outer straw member is at a maximum length and a deployed position (Fig. 7B) where the stop portions of the inner straw member and the outer straw member engage with each other so that the mixing element vane members (see annotated figure) radially extend away (Fig. 7B) from the inner straw member and wherein the vane members retract when the outer straw member is in its retracted position (Fig. 7A); and
wherein the top (see annotated figure) of the inner straw member (5) is at least coextensive (the annotated top has “at least” of the same limits, boundaries or scope as the annotated top of the upper portion) the with the top (12) of the upper portion (see 

    PNG
    media_image1.png
    831
    811
    media_image1.png
    Greyscale

Takumah discloses the claimed invention with the exception of specific dimensions for the inner and outer straws.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a substantially equal length for the inner and outer straws since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 
Re claim 2, Takumah shows the inner straw member (Fig. 7A, 5) and the outer straw member (6/12) are tubular.
Re claim 4, Takumah discloses the outer straw member and the inner straw member are fabricated from plastic (col. 4, lines 11-14).
Re claims 5 & 6, Takumah shows the lower portion (see annotated figure) of the outer straw member (6/12) is attached to the inner straw member (5) by crimping, gluing or sonic welding.
As to the recited process of “crimping, gluing or sonic welding,” such is a product-by-process recitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious variant from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Further, it is well known in the art to attach components by crimpling, gluing or sonic welding as cost-effective and expedient methods of manufacture. 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to attach the lower portion of the outer straw member to the inner straw member by crimpling, gluing or sonic welding as a way cut down on costs and save material in a bulk manufacturing setting. Further, no criticality has been presented for these methods of manufacturing. 
Re claim 7, Takumah shows the stop portion (Fig. 7B, 9) of the inner straw member (5) comprises radially outwardly extending ridges and wherein the stop portion (9) of the outer straw member (6/12) comprises radially inwardly extending ridges (col. 3, lines 47-48 and col. 4, lines 23-28).

Re claim 10, Takumah shows a stirring apparatus (Figs. 7A & 7B) comprising:
an outer member (6/12) having a lower portion (see annotated figure), an upper portion (see annotated figure) having a top (12), and a mixing element (6), the mixing element having a plurality of radially expandable and retractable vane members (see annotated figure) orientated substantially parallel to each other along a longitudinal axis (central axis) of the outer member, wherein each of said vane members is defined by two longitudinal slits (see annotated figure), an upper hinge (see annotated figure) attached to the outer member upper portion and a lower hinge (see annotated figure) attached to the outer member lower portion; and
an inner member (5) located internal to said outer member, the inner member having a bottom (see annotated figure) and a top (see annotated figure), the inner straw (5) member having an overall length defined by the distance between said bottom (see annotated figure) and said top (see annotated figure);
wherein the lower portion of the outer member (6/12) is attached to the inner member (5) at or near the bottom of the inner member (5);
wherein the inner member (5) has a stop portion (9) positioned on an outer periphery of the inner member and the upper portion (see annotated figure) of outer member (6/12) has a stop portion (9) positioned on an inner periphery of the upper portion of the outer member, the outer member (6/12) movable (Figs. 7A-7B) relative to the inner member (5) between a retracted position (Fig. 7A) where the outer member is at a maximum length and a deployed position (Fig. 7B) where the stop portions of the inner member and the outer member engage with each other so that the mixing element vane members (see annotated figure) radially extend away (Fig. 7B) from the inner member and 
wherein the top (see annotated figure) of the inner member (5) is at least coextensive (the annotated top has “at least” of the same limits, boundaries or scope as the annotated top of the upper portion) with the top (12) of the upper portion (see annotated figure) of the outer member (6/12) when the outer member is in its retracted position (Fig. 7A).
Takumah discloses the claimed invention with the exception of specific dimensions for the inner and outer straws.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a substantially equal length for the inner and outer straws since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality has been provided for the claimed relative dimension.
Re claim 11, Takumah shows the inner member (Fig. 7A, 5) is solid.
Re claims 12 & 13, Takumah discloses the inner member and outer member are fabricated from metal (col. 4, lines 11-13).
Re claim 14, Takumah shows the inner straw member (Fig. 7A, 5) and the outer straw member (6/12) are tubular.
Re claim 15, Takumah shows the crimped region (see annotated figure) of each vane member is midway (Fig. 7B) along a length of the vane member.
Re claim 16, Takumah shows a drinking straw (Figs. 7A & 7B) comprising:
an outer straw member (6/12) having a lower portion (see annotated figure), an upper portion (see annotated figure) having a top (12), and a mixing element (6), the 
an inner straw member (5) located internal to said outer straw member, the inner straw member having a bottom (see annotated figure) and a top (see annotated figure), the inner straw member (5) having an overall length defined by the distance between said bottom (see annotated figure) and said top (see annotated figure);
wherein the lower portion of the outer straw member (6/12) is attached to the inner straw member (5) at or near the bottom of the inner straw member (5);
wherein the outer straw member (6/12) is movable (Figs. 7A-7B) relative to the inner straw member (5) between a retracted position (Fig. 7A) where the outer straw member is at a maximum length and a deployed position (Fig. 7B) where the stop portions (9) of the inner straw member (5) and the outer straw member (6/12) engage with each other so that the mixing element vane members (see annotated figure) radially extend away (Fig. 7B) from the inner straw member (5) and wherein the vane members retract when the outer straw member is in its retracted position (Fig. 7A); and
wherein the top (see annotated figure) of the inner member (5) is at least coextensive (the annotated top has “at least” of the same limits, boundaries or scope as the annotated top of the upper portion) with the top (12) of the upper portion (see annotated figure) of the outer member (6/12) when the outer member is in its retracted position (Fig. 7A).
Takumah discloses the claimed invention with the exception of specific dimensions for the inner and outer straws.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a substantially equal Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality has been provided for the claimed relative dimension.
Re claim 17, Takumah shows each vane member has a crimped region (see annotated figure) along a length of the vane members so as to facilitate radial extension of the vane member when the outer straw member (6/12) is in the deployed position (Fig. 7B).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takumah (US Pat No 9,173,514 B2) in view of Fabrizio et al. (US Pat No 7,731,101 B2).
Re claim 3, Takumah discloses all aspects of the claimed invention but does not teach each vane member of said outer straw member has a width from about 1% to 3% of an overall length of the outer straw member.
However, Fabrizio et al. show an outer straw member (Fig. 2B, 105) including a mixing element (109) having a plurality of radially expandable and retractable vane members where each vane member of said outer straw member has a width from about 1% to 3% of an overall length of the outer straw member (col. 2, lines 24-27).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have each vane member of Takumah have a width from about 1% to 3% of an overall length of the outer straw member as taught by Fabrizio et al. in order to achieve the ideal vein distance width (Fabrizio – col. 2, line 28).

However, Fabrizio et al. disclose an inner straw member and an outer straw member, each having a square cross-sectional configuration (col. 2, lines 12-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a square cross-sectional configuration, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality has been presented for the claimed shape.
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that Takumah “teaches away” from the drinking straw of amended claim 1, the examiner respectfully disagrees. There is no explicit teaching away from equal lengths present in Takumah, and more specifically Takumah explicitly states that the accessory straw can be of “various lengths,” please seen column 4, lines 11-15.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752